Title: From George Washington to Arthur St. Clair, 3 February 1781
From: Washington, George
To: St. Clair, Arthur


                        
                            Dr Sir
                            Head Quarters New Windsor Feby 3d 81
                        
                        The unexpected reduction of the Pensylvania line from the late unfortunate affair adds to the necessity of
                            the greatest attention to improve the measures adopted for recruiting it. I do not know precisely what these are; but I am
                            informed in general that money is raising for the purpose, and that the recruiting service goes on with success. In order
                            to have it conducted with regularity and activity, I am to request you will undertake to superintend it, and will make your
                            arrangements with the state accordingly. Inclosed you will find a copy of the instructions of the recruiting officers of
                            the other parts of the army, which will also be proper for the government of those of your state.
                        We have found from experience that by some means or other numbers of men are lost between the place of
                            inlistment and the place of rendezvous. To prevent this as far as possible will be worthy your particular attention.
                        I have permitted General Wayne to retire for a while—General Irvine will immediately assist you in the
                            execution of this business.
                        It seems a great part of the soldiers of your line have fraudulently procured a discharge by the precipitate
                            admission of their oaths, before the papers relative to their inlistments could be produced. In right, this cannot exempt
                            them from their engagements, and after what has happened if it were thought expedient to compel the return of such as
                            being explicitly engaged for the war have thus perjured themselves, I should have no doubt of its justice; and would  take the most effectual and convenient measures to notify them, that if they did not immediately return to their duty,
                            they should be considered and treated as deserters—I percieve there are objections to the measure, and unacquainted as I
                            am with all circumstances, I cannot competently judge of its propriety—I therefore shall be obliged to you for your
                            opinion.
                        Let me hear from time to time of your arrangements and progress. I am with great esteem & regard Dr Sir Yr most Obed. Servt
                    